     Case 3:20-cv-03424-EMC Document 54-1 Filed 07/17/20 Page 1 of 2



 1   RANDALL W. EDWARDS (S.B. #179053)
     redwards@omm.com
 2   JAMES K. ROTHSTEIN (S.B. #267962)
     jrothstein@omm.com
 3   O’MELVENY & MYERS LLP
     Two Embarcadero Center
 4   28ᵗʰ Floor
     San Francisco, California 94111-3823
 5   Telephone: +1 415 984 8700
     Facsimile: +1 415 984 8701
 6
     ELIZABETH L. MCKEEN (S.B. #216690)
 7   emckeen@omm.com
     DANIELLE N. OAKLEY (S.B. #246295)
 8   doakley@omm.com
     O’MELVENY & MYERS LLP
 9   610 Newport Center Drive
     17th Floor
10   Newport Beach, California 92660
     Telephone: +1 949-823-6900
11   Facsimile: +1 949-823-6994
12   Attorneys for Defendant
     TRANSUNION, LLC
13

14                             UNITED STATES DISTRICT COURT

15                         NORTHERN DISTRICT OF CALIFORNIA

16                                  SAN FRANCISCO DIVISION

17

18   KATHERINE SASS and CODY                     Case No. 20-cv-3424-EMC
     HOUNANIAN, on behalf of themselves and
19   all others similarly situated,              DECLARATION OF DANIELLE N.
                                                 OAKLEY IN SUPPORT OF
20                        Plaintiffs,            DEFENDANT TRANSUNION, LLC’S
                                                 MOTION TO DISMISS COMPLAINT
21         v.                                    PURSUANT TO FED. R. CIV. P.
                                                 12(b)(1) AND 12(b)(6)
22   GREAT LAKES EDUCATIONAL LOAN
     SERVICES, INC. et al.,
23
                          Defendants.
24

25

26

27

28
                                                             OAKLEY DECL. IN SUPPORT OF
                                                                     MOTION TO DISMISS
                                                                         20-CV-3424-EMC
      Case 3:20-cv-03424-EMC Document 54-1 Filed 07/17/20 Page 2 of 2



 1   I, Danielle N. Oakley, hereby declare and state as follows:
 2            1.     I am a partner at the law firm of O’Melveny & Myers LLP and counsel of record
 3   for Defendant TransUnion, LLC in the above-captioned matter. I am a member in good standing
 4   of the State Bar of California. I submit this declaration in support of TransUnion’s motion to
 5   dismiss complaint pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6). I am over 18 years of age
 6   and have personal knowledge of the matters set forth herein and, if called and sworn as a witness,
 7   could and would testify thereto.
 8            2.     A true and correct copy of the Consumer Finance Protection Bureau’s policy
 9   statement in light of the Coronavirus Aid, Relief, and Economic Security Act, dated April 1,
10   2020, is attached hereto as Exhibit A. This document originated on the Consumer Finance
11   Protection Bureau’s website, which is a government website, and is available at
12   https://files.consumerfinance.gov/f/documents/cfpb_credit-reporting-policy-statement_cares-
13   act_2020-04.pdf (last visited July 17, 2020).
14            3.     A true and correct copy of U.S. Department of Education guidance titled
15   UPDATED Guidance for interruptions of study related to Coronavirus (COVID-19), dated
16   April 3, 2020, is attached hereto as Exhibit B. This document originated on the Information for
17   Financial Aid Professionals (IFAP) website, which is a government website, and is available at
18   https://ifap.ed.gov/electronic-
19   announcements/040320UPDATEDGuidanceInterruptStudyRelCOVID19 (last visited July 17,
20   2020).
21            I declare under penalty of perjury under the laws of the United States that the foregoing is
22   true and correct.
23            EXECUTED this 17th day of July, 2020.
24                                                                       Danielle N. Oakley __________
                                                                         Danielle N. Oakley
25

26

27

28
                                                                          OAKLEY DECL. IN SUPPORT OF
                                                      -1-                         MOTION TO DISMISS
                                                                                      20-CV-3424-EMC
